DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment After Final filed on February 21, 2022 is acknowledged and has been entered. 
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments to the claims in the Amendment After Final filed on February 21, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randolph Digges, III (Reg. No. 40,590) on March 2, 2022.
The application has been amended as follows: 
	In the claims: 

	In claim 21, step (c)(ii), delete the words “a sequence that differs from the reverse complement of SEQ ID NO. 1 by no more than 15% from SEQ ID NO. 1” and insert -- a sequence that differs from the reverse complement of SEQ ID NO. 1 by no more than 15% -- therefor.

Allowable Subject Matter
The following claims are allowed: 11-13 and 21-23.
The claims are free of the art, at least, for the reasons already of record in the Non-Final 
Final Rejection mailed August 2, 2021 and the Final Rejection mailed February 2, 2022. In addition, the outstanding objections and 35 USC § 112(b) rejections have been overcome.

Conclusion
Claims 11-13 and 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637